Citation Nr: 0109834	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased rating for lumbar muscle strain 
with degenerative changes at L5-S1, currently rated 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from July 1980 to 
October 1989.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  

In an August 2000 statement, the appellant's representative 
raised a claim of entitlement to service connection for 
hypertension.  This claim is not inextricably intertwined 
with the current claim and has not been developed for 
appellate consideration by the RO.  Therefore, this matter is 
referred to the RO for appropriate action.  


FINDING OF FACT

The appellant's lumbar muscle strain is manifested by 
moderate limitation of motion in the lumbar spine without 
spasm or tenderness.  


CONCLUSION OF LAW

A 20 percent rating for lumbar muscle strain with 
degenerative changes at L5-S1 is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
5292, 5293, 5295 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that his service-connected low back 
disability is more severely disabling than currently 
evaluated, thereby warranting a higher rating.  

While the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) redefined the obligations of VA with respect to the 
duty to assist, review of the appellant's claims file, 
including the December 1999 Statement of the Case and the 
March 2000 Supplemental Statement of the Case issued with 
regard to his claim for an increased rating for his low back 
disability, reveals that he was provided sufficient 
assistance by VA with regard to his claim, in that VA 
orthopedic examinations were performed in March 1999 and 
October 1999, and he was provided ample opportunity and time 
to submit evidence, which he did.  Additionally, the RO 
obtained copies of VA outpatient records requested by the 
appellant.  Therefore, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Service medical records show that the appellant was seen in 
October 1987 for a complaint of low back pain that had 
started three days before.  Mild to moderate left 
paravertebral tenderness with spasm at L4-5 was noted, and 
the assessment was acute low back pain with spasm.  He was 
treated for muscle strain/spasm in the lower back in April 
1989, and the assessment was mild left sciatica.  Low back 
pain was diagnosed at the August 1989 separation examination.  

At a December 1989 orthopedic examination, the appellant gave 
a history of injuring his back during field exercises in 
1984, for which he was given conservative treatment that 
consisted primarily of bedrest for approximately three to 
four weeks.  He indicated that he did fairly well until 
earlier in 1989 when he was in physical therapy and his back 
"locked up", which again necessitated conservative treatment 
involving bedrest and medications for 2 to 3 weeks before he 
was able to return to his regular duties.  He stated that he 
now experienced recurrent episodes of low back pain that 
would come and go, but which was not present on a daily 
basis.  He indicated that when he was free of pain, 
activities such as bending, lifting, twisting, prolonged 
sitting, standing, or walking did not bother him, but when 
the pain was present he was unable to do those things.  He 
reported that there was no radiation of pain into the lower 
extremities.  On examination, the appellant walked with a 
satisfactory gait pattern and was able to stand erect.  There 
was no evidence of paravertebral muscle spasm or tenderness 
to palpation.  Range of motion testing revealed 85 degrees of 
flexion and 30 degrees of extension in the lumbar spine.  
Sitting straight leg raising was negative for reproduction of 
back pain.  He was able to perform a good heel and toe walk 
and perform a full squat and arise again.  The impression was 
recurrent low back pain, probably secondary to lumbar strain.  

At a March 1999 VA spine examination, the appellant 
complained of constant low back pain that was gradually 
becoming worse.  He indicated that he took 800 mg of Motrin 
on a regular basis without any long-term relief and used a 
heating pad and Ben-Gay ointment, both of which provided only 
temporary relief.  He reported difficulty sleeping as he 
could not find a comfortable position, and persistent 
stiffness and achiness.  He indicated that he was able to 
perform some exercise programs, including push-ups and pull-
ups, which only helped him temporarily, and that his pain, 
which was non-radiating, was currently at a 7 level on a 
scale of 1 to 10, but would sometimes reach a 10 level.  On 
examination, he did not appear to be in any acute distress.  
He walked with a slow but normal gait, walked on his heels 
and toes without any difficulty, stood on one lower extremity 
at a time without any loss of balance or discomfort, and 
squatted and rose without any difficulty, which he stated 
felt good.  There was mild tenderness over the L5 vertebra, 
without paraspinal tenderness.  Thoracolumbar scoliosis was 
felt with convexity to the right side, which non-tender.  
There was no tenderness over the sacroiliac joints or hips.  
Range of motion testing for the lumbosacral spine revealed 
the following findings: 70 degrees of flexion that was 
considered somewhat stretching, with comfortable bending 
being up to 50 degrees; 20 degrees of extension; 25 degrees 
of lateral flexion; and 40 degrees of rotation.  Deep tendon 
reflexes were 1+ in all extremities and symmetrical.  Sensory 
function to pin prick was intact and symmetrical in all 
extremities.  Straight leg raising was negative, both sitting 
and supine .  Endurance was good and there were no balance 
problems.  The appellant did not seem to be fatigued at the 
end of the examination and did not complain of aggravation of 
the pain during range of motion testing.  Functionally, he 
continued to be independent in ADL's, transfers, and 
ambulation without any assistive devices.  Axial compression 
test was negative.  A lumbosacral spine X-ray revealed intact 
vertebral bodies that were in good alignment.  Changes of 
chronic disease were noted at the L5-S1 level, with the rest 
of the disc spaces well maintained.  Sacroiliac joints 
appeared unremarkable.  The impression was chronic low back 
pain and probable degenerative disc changes in the lower 
lumbar and lumbosacral spine.  

At his most recent VA spine examination, in October 1999, the 
appellant stated that the back problems that had begun during 
maneuvers in service had worsened over the past ten to 
fifteen years.  He complained of pain, swelling, and 
stiffness in the lumbar spine area, with flare ups 
approximately six to seven times a year that occasionally 
prevented him from getting out of bed.  He indicated that the 
pain was located across the low back area and that recently 
there had been occasional radiation to the groin area.  He 
rated the pain as 6 to 8 on a scale of 10.  He reported that 
his medications included methocarbamol, 500 mg three times a 
day, oxaprozin, 600 mg twice a day, and capsaicin cream, one 
to two time daily.  He stated that his back pain was made 
worse by heavy lifting, prolonged standing, or prolonged 
standing, but improved with standing and stretching exercises 
and by the medications.  He reported that he did not use 
crutches, a brace, or a cane, and that he had not had any 
back surgery.  He indicated that his back pain had caused him 
to miss work, which involved watering and taking care of 
plants.  On examination, he stood erect, demonstrated a 
normal gait, and was able to ambulate on his heels and toes.  
There was no tenderness to palpation over the lumbar spine 
area, and no spasm was noted.  Straight leg raising was 
negative bilaterally.  Sensation was intact to pin prick and 
light touch throughout.  Reflexes were 0.5 and equal 
throughout.  It was noted that September 1999 X-rays of the 
lumbosacral spine revealed mild spurring of the vertebrae and 
a narrowed L5-Sl disc space.  The diagnosis was degenerative 
disc disease with chronic low back pain.  

Evaluation by a VA physical therapist in conjunction with the 
October 1999 spine examination revealed the following active 
range of motion measurements:  trunk flexion- 80 degrees; 
trunk extension- 23 degrees; and trunk side bending- 18 
degrees on the left and 25 degrees on the right.  The 
therapist reported that the appellant tolerated range of 
motion testing of his lumbar spine with minimal complaints of 
pain and end ranges.  

VA outpatient records show treatment for low back pain in 
1993-94 and then again in 1998-99.  Impressions of 
inflammatory disc disease and chronic pain secondary to 
degenerative joint disease were reported in September 1999, 
while chronic back pain without radiation was noted in 
December 1999.  

Service connection was granted for lumbar muscle strain by a 
February 1990 rating decision, and a noncompensable rating 
was assigned under Diagnostic Code 5295 from October 7, 1989.  
An April 2000 rating decision assigned a 10 percent rating 
for the appellant's low back disability, effective March 27, 
1998.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 10 percent evaluation is assigned when 
lumbosacral strain is manifested by characteristic pain on 
motion; and a noncompensable evaluation is assigned when it 
is manifested by slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Because the October 1999 VA spine examination revealed no 
tenderness to palpation over the lumbar spine area, no spasm, 
negative straight leg raising bilaterally, and intact 
sensation to pin prick and light touch throughout, the Board 
is unable to identify a basis to grant an evaluation greater 
than 10 percent under Diagnostic Code 5295.  

However, the Board has considered whether a higher rating may 
be assigned on the basis of limitation of motion in the 
lumbar spine.  A 40 percent rating is assigned when there is 
severe limitation of motion in the lumbar spine, a 20 percent 
rating is assigned when limitation of motion is moderate, and 
a 10 percent evaluation is assigned when limitation of motion 
is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  If one 
accepts that normal range of motion in the lumbar spine 
consists of 95 degrees forward flexion, 35 degrees backward 
extension, 40 degrees lateral flexion, and 35 degrees 
rotation, then the clinical findings from the October 1999 VA 
examination demonstrate moderate, but not severe, limitation 
of motion in the lumbar spine.  Range of motion in the lumbar 
spine included flexion to 80 degrees, extension to 23 
degrees, and lateral bending to 18 degrees on the left and to 
25 degrees on the right.  Therefore, a 20 percent rating is 
warranted for the appellant's low back disability on the 
basis of limitation of motion.  

The Board has also considered whether the appellant is 
entitled to a rating greater than 20 percent for his low back 
condition under the criteria for degenerative disc disease.  
When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  If 
intervertebral disc syndrome is mild , a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Because the evidence in this case does not demonstrate 
that more than moderate intervertebral disc syndrome is 
manifested, the Board is unable to grant a higher rating 
under Diagnostic Code 5293.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

While the appellant complains of pain in his lower back, the 
Board does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation awarded by this decision.  The evidence indicates 
that the range of motion in the lumbar spine is moderately 
limited.  The physical therapist stated in his October 1999 
report that the appellant tolerated range of motion testing 
of his lumbar spine with minimal complaints of pain and end 
ranges.  Hence, the Board does not find that a higher 
disability evaluation is warranted for lumbar muscle strain 
with degenerative changes on the basis of functional 
disability.  


ORDER

A 20 percent rating is granted for lumbar muscle strain with 
degenerative changes, subject to the laws and regulations 
governing the award of VA monetary benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

